Exhibit 10.35 Employment Agreement by and between Imperial Nurseries, Inc. and Gregory Schaan January 1, 2001 as amended April 9, 2008 TABLE OF CONTENTS Page ARTICLE 1. EMPLOYMENT OF EMPLOYEE ARTICLE 2. DUTIES OF EMPLOYEE Section 2.1 Positions and Duties 1 Section 2.2 Time Devoted to Work 1 Section 2.3 Term of Employment 1 ARTICLE 3. PLACE OF EMPLOYMENT Section 3.1 Place of Employment 2 ARTICLE 4. COMPENSATION OF EMPLOYEE Section 4.1 Base Salary 2 Section 4.2 Incentive Compensation 2 Section 4.3 Stock Options 2 Section 4.4 Retirement and Deferred Compensation 2 Section 4.5 Reimbursement for Business Expenses 2 ARTICLE 5. FRINGE BENEFITS Section 5.1 Employer Employee Benefit Plans 3 Section 5.2 Motor Vehicle 3 Section 5.3 Life Insurance 3 ARTICLE 6. TERMINATION OF EMPLOYMENT Section 6.1 Term of Employment 3 Section 6.2 Extension of Employment 3 Section 6.3 Termination at Employee’s Death 4 i Section 6.4 Termination by Employee 4 Section 6.5 Termination by Employer 4 Section 6.6 Notice of Termination 5 Section 6.7 Date Termination is Effective 5 Section 6.8 Compensation Following Termination 5 ARTICLE 7. CONFIDENTIAL INFORMATION; NON-SOLICITATION; NON-COMPETITION Section 7.1 6 Section 7.2 7 Section 7.3 7 Section 7.4 7 ARTICLE 8. MISCELLANEOUS Section 8.1 Notices 8 Section 8.2 Binding Agreement – Employer’s Successors 8 Section 8.3 Binding Agreement – Employee’s Successors 8 Section 8.4 Waivers 9 Section 8.5 Entire Agreement 9 Section 8.6 Prior Agreements 9 Section 8.7 Amendment of Agreement 9 Section 8.8 Severability of Provisions 9 Section 8.9 Assignment of Agreement 9 Section 8.10 Governing Law 9 ARTICLE 9. AGREEMENTS BY GRIFFIN LAND & NURSERIES, INC. Section 9.1 Guaranty 9 Section 9.2 Direct Agreement 9 ii EMPLOYMENT AGREEMENT THIS AGREEMENT is made and entered into as of January 1, 2001, by and between Gregory Schaan (“employee”) and Imperial Nurseries, Inc., a Delaware corporation (“employer”). WITNESSETH: WHEREAS, employee and employer deem it to be in their respective best interests to enter into an agreement providing for employer’s employment of employee pursuant to the terms herein stated; NOW, THEREFORE, in consideration of the premises and the mutual promises and agreements contained herein, it is hereby agreed as follows: ARTICLE 1. EMPLOYMENT OF EMPLOYEE Effective as of the date hereof, employer agrees to employ employee, and employee agrees to provide services to the employer, upon the terms and conditions set forth in this Agreement. ARTICLE 2. DUTIES OF EMPLOYEE Section 2.1 Position and Duties.Employer agrees to employ employee and employee agrees to serve as President of employer for the term of employment (as described in Section 2.3).In this capacity, employee shall devote his reasonable best efforts to the performance of the services customarily incident to such office and position and to such other services of an executive nature as may be reasonably requested by the board of directors of employer which may include services for one or more subsidiaries or affiliates of employer, including without limitation, Griffin Land & Nurseries, Inc. (“Griffin”).Employee shall in his capacity as an employee and officer of employer be responsible to and obey the reasonable and lawful directives of the board of directors of employer. Section 2.2 Time Devoted to Work.Employee shall devote substantially all his business time and attention, and shall use his reasonable best efforts, toward fulfillment of his duties under this Agreement and toward protecting, encouraging and promoting the interests of employer. Section 2.3 Term of Employment.Except as otherwise specifically provided herein, employer shall employ employee, and employee shall provide services to employer, upon the terms and conditions set forth in this Agreement during the period beginning on the date hereof and ending on the date provided under Section 6 of this Agreement. ARTICLE 3. PLACE OF
